Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsukan Group(English translation JP 2011-030524).
Mitsukan teaches a liquid seasoning for cooked rice that comprises vinegar and a high intensity sweetener such as sucralose. Mitsukan group teaches that the seasoning comprises 5 to 50% of a solid content of saccharides and a degree of sweet taste of 55 or greater(claim 1, claim 5, paragraph 10). 
Mitsukan group does not specifically teach that the liquid seasoning has an acetic acid conversion acidity of from 2.5 to 5.7. However, Mitsukan group teaches that the liquid seasoning comprises vinegar with 4% or higher acetic acid which is more acidic than conventional vinegars(paragraph 7). According to the instant spec, an acetic acid conversion acidity of 2.5 to 5.7 has a strong acid taste(paragraph 22). Therefore, since Mitsukan teaches a strong acidity similar to the claimed invention, one of ordinary skill in the art would expect the reference to have a similar acetic acid conversion acidity of 2.5 to 5.7 as claimed. 
Mitsukan teaches adding the liquid seasoning to cooked rice, thus yielding a cooked rice comprising the liquid seasoning as recited in claim 4. Mitsukan does not specifically teach adding the seasoning to rice before boiling. 
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Mitsukan meets the requirements of the claimed cooked rice, Mitsukan clearly meets the requirements of the present claims.



Claim(s) 1-3,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsukan Group(English translation JP 2011-030524) in view of Sendra(English translation JP 54-023143). 
	Regarding claims 1-3, Mitsukan teaches the liquid seasoning as recited in claim 1(see above) which is added to cooked rice. Mitsukan does not specifically teach adding the liquid seasoning to rice before boiling as claimed. However, Sendra teaches cooking rice in a mixture comprising water, vinegar, salt, and sugar(p.1, claims). Sendra teaches that traditionally sushi rice is made by cooking the rice and then adding a vinegar and sugar seasoning to the cooked rice. Sendra teaches that traditional method makes it difficult to evenly mix the vinegar seasoning throughout(p.2, 4th paragraph). Sendra further teaches that adding the seasoning in while boiling allows for the seasoning to more evenly disperse throughout the rice(p.2, 6th paragraph). It would have been obvious to add the seasoning mixture of Mitsukan to the rice before boiling in order to ensure that the mixture is evenly dispersed throughout the rice and to avoid the difficult process of trying to mix the rice after cooking. 
	Regarding claim 6, Mitsukan does not specifically teach that the method suppresses the occurrence of undercooked portion formulations. However, Mitsukan in view of Sendra teach the method of claim 1. Therefore, one of ordinary would expect that the method of the prior art would have the same outcomes as the claimed method. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791